Exhibit 10.1

AWARD AGREEMENT

PERFORMANCE SHARES

The Executive Compensation Committee of the Gannett Board of Directors has
approved your opportunity to receive Performance Shares (referred to herein as
“Performance Shares”) under the 2001 Omnibus Incentive Compensation Plan
(Amended and Restated as of May 4, 2010), as set forth below.

This Award Agreement and the enclosed Terms and Conditions effective as of
            , 20    , constitute the formal agreement governing this award.

Please sign both copies of this Award Agreement to evidence your agreement with
the terms hereof. Keep one copy and return the other to the undersigned.

Please keep the enclosed Terms and Conditions for future reference.

Employee:    Location: Grant Date: __/__/__   

Performance Period Commencement Date: __/__/__

 

Performance Period End Date:

   __/__/__    [The date that is three years after the Performance Period
Commencement Date.]

Performance Share Payment Date:

   __/__/__    [On a date that is within two and one-half months after the
Performance Period End Date.]

Target Number of Performance Shares:    *

* The actual number of Performance Shares you may receive will be adjusted
upward or downward depending on the Company’s performance versus certain
designated companies and your continued employment with the Company, as more
fully explained in the enclosed Terms and Conditions.

 

   Gannett Co., Inc.

 

 

    By:     Employee’s Signature       Roxanne V. Horning       Senior Vice
President/Human Resources



--------------------------------------------------------------------------------

PERFORMANCE SHARES

TERMS AND CONDITIONS

Under the

Gannett Co., Inc.

2001 Omnibus Incentive Compensation Plan (Amended and Restated as of May 4,
2010)

These Terms and Conditions, dated             , 20    , govern the right of the
employee (the “Employee”) designated in the Award Agreement dated coincident
with these Terms and Conditions to receive Performance Shares (referred to
herein as “Performance Shares”). Generally, the Employee will not receive any
Performance Shares unless the specified service and performance requirements set
forth herein are satisfied. The Performance Shares are granted under, and are
subject to, the Gannett Co., Inc. (the “Company”) 2001 Omnibus Incentive
Compensation Plan (Amended and Restated as of May 4, 2010) (the “Plan”). Terms
used herein that are defined in the Plan shall have the meaning ascribed to them
in the Plan. If there is any inconsistency between these Terms and Conditions
and the terms of the Plan, the Plan’s terms shall supersede and replace the
conflicting terms herein.

1. Grant of Performance Shares. Pursuant to the provisions of (i) the Plan,
(ii) the individual Award Agreement governing the grant, and (iii) these Terms
and Conditions, the Employee may be entitled to receive Performance Shares. Each
Performance Share that becomes payable shall entitle the Employee to receive
from the Company one share of the Company’s common stock (“Common Stock”) upon
the expiration of the Incentive Period. The actual number of Performance Shares
an Employee will receive will be calculated in the manner described in these
Terms and Conditions, including Exhibit A, and may be different than the Target
Number of Performance Shares set forth in the Award Agreement.



--------------------------------------------------------------------------------

2. Incentive Period. Except as otherwise provided in Section 13 below, the
Incentive Period in respect of the Performance Shares shall commence on the
Performance Period Commencement Date specified in the Award Agreement and end on
the Performance Period End Date specified in the Award Agreement.

3. No Dividend Equivalents. No dividend equivalents shall be paid to the
Employee with regard to the Performance Shares.

4. Delivery of Shares. The Company shall deliver to the Employee a certificate
or certificates, or at the election of the Company make an appropriate
book-entry, for the number of shares of Common Stock equal to the number of
Performance Shares that have been earned based on the Company’s performance
during the Incentive Period as set forth in Exhibit A and satisfaction of the
terms and conditions set forth herein, which number of shares shall be reduced
by the value of all taxes which the Company is required by law to withhold by
reason of such delivery. Such delivery shall take place on the Performance Share
Payment Date. An Employee shall have no further rights with regard to the
Performance Shares once the underlying shares of Common Stock have been
delivered.

5. Forfeiture and Cancellation of Right to Receive Performance Shares.

(a) Termination of Employment. Except as provided in Sections 6, 13 and 14 below
an Employee’s right to receive Performance Shares shall automatically be
cancelled upon the Employee’s termination of employment (as well as an event
that results in the Employee’s employer ceasing to be a subsidiary of the
Company) prior to the Performance Period End Date, and in such event the
Employee shall not be entitled to receive any shares of Common Stock in respect
thereof.

 

-2-



--------------------------------------------------------------------------------

(b) Recovery of Performance Shares in Restatement Situations. The Company will,
to the extent permitted or required by governing law or regulations, as may be
amended from time to time, or its recoupment or clawback policy, as may be
amended from time to time, require reimbursement of any Performance Shares paid
to the Employee after the date hereof where (a) the Company is required to
prepare an accounting restatement due to material non-compliance with any
financial reporting requirements under the securities laws; (b) the payment of
the Performance Shares was predicated upon the Company’s financial results; and
(c) a lower payment would have been made to the Employee based upon the restated
financial results. In each such instance, the Company will seek to recover the
Employee’s relevant Performance Shares paid over a period of no less than three
years prior to the restatement, regardless of whether the Employee is then
employed by the Company.

6. Death, Disability, Retirement. Except as provided in Sections 13 or 14 below,
in the event that the employment of the Employee shall terminate prior to the
Performance Period End Date by reason of death, permanent disability (as
determined under the Company’s Long Term Disability Plan), termination of
employment after attaining age 65, or termination of employment after both
attaining age 55 and completing at least 5 years of service, the Employee (or in
the case of the Employee’s death, the Employee’s estate or designated
beneficiary) shall be entitled to receive at the Performance Share Payment Date
the number of shares of Common Stock equal to the product of (i) the total
number of shares in respect of such Performance Shares which the Employee would
have been entitled to receive upon the expiration of the Incentive Period had
the Employee’s employment not terminated, and (ii) a fraction, the numerator of
which shall be the number of full calendar months between the Performance Period
Commencement Date and the date that employment terminated, and the denominator
of which

 

-3-



--------------------------------------------------------------------------------

shall be the number of full calendar months from the Performance Period
Commencement Date to the Performance Period End Date. [Alternative Section 6 for
awards of Performance Shares to the Company’s CEO: Termination of Employment.
Any right to receive Performance Shares shall not be partially or fully
cancelled upon a voluntary or involuntary termination of employment during the
Incentive Period. Instead, the Employee’s right to receive Performance Shares
will be determined assuming that the Employee remains in continuous employment
through the Incentive Period.]

7. Non-Assignability. Performance Shares may not be transferred, assigned,
pledged or hypothecated, whether by operation of law or otherwise, nor may the
Performance Shares be made subject to execution, attachment or similar process.

8. Rights as a Shareholder. The Employee shall have no rights as a shareholder
by reason of the Performance Shares.

9. Discretionary Plan; Employment. The Plan is discretionary in nature and may
be suspended or terminated by the Company at any time. With respect to the Plan,
(a) each grant of Performance Shares is a one-time benefit which does not create
any contractual or other right to receive future grants of Performance Shares,
or benefits in lieu of Performance Shares; (b) all determinations with respect
to any such future grants, including, but not limited to, the times when the
Performance Shares shall be granted, the number of Performance Shares, and the
Incentive Period, will be at the sole discretion of the Company; (c) the
Employee’s participation in the Plan shall not create a right to further
employment with the Employee’s employer and shall not interfere with the ability
of the Employee’s employer to terminate the Employee’s employment relationship
at any time with or without cause; (d) the Employee’s participation in the Plan
is voluntary; (e) the Performance Shares are not part of normal and expected

 

-4-



--------------------------------------------------------------------------------

compensation for purposes of calculating any severance, resignation, redundancy,
end of service payment, bonuses, long-service awards, pension or retirement
benefits, or similar payments; and (f) the future value of the Performance
Shares is unknown and cannot be predicted with certainty.

10. Effect of Plan and these Terms and Conditions. The Plan is hereby
incorporated by reference into these Terms and Conditions, and these Terms and
Conditions are subject in all respects to the provisions of the Plan, including
without limitation the authority of the Executive Compensation Committee of the
Company (the “Committee”) in its sole discretion to make interpretations and
other determinations with respect to all matters relating to the applicable
Award Agreements, these Terms and Conditions, the Plan and awards made pursuant
thereto. These Terms and Conditions shall apply to the grant of Performance
Shares made to the Employee on the date hereof and shall not apply to any future
grants of Performance Shares made to the Employee.

11. Notices. Notices hereunder shall be in writing and if to the Company shall
be addressed to the Secretary of the Company at 7950 Jones Branch Drive, McLean,
Virginia 22107, and if to the Employee shall be addressed to the Employee at his
or her address as it appears on the Company’s records.

12. Successors and Assigns. The applicable Award Agreement and these Terms and
Conditions shall be binding upon and inure to the benefit of the successors and
assigns of the Company and, to the extent provided in Section 6 hereof, to the
estate or designated beneficiary of the Employee.

13. Change in Control Provisions.

 

-5-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in these Terms and Conditions, the
following provisions shall apply to the right of an Employee to receive
Performance Shares under the attached Award Agreement.

(a) Definitions.

As used in Article 15 of the Plan and in these Terms and Conditions, a “Change
in Control” shall mean the first to occur of the following:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section, the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or one of its affiliates or (iv) any acquisition
pursuant to a transaction that complies with Sections 13(a)(iii)(A),
13(a)(iii)(B) and 13(a)(iii)(C);

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though

 

-6-



--------------------------------------------------------------------------------

such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(iii) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or entity resulting from such Business Combination (including, without
limitation, a corporation or entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any employee benefit plan (or
related trust) of the Company or any corporation or entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation or
entity resulting from such Business

 

-7-



--------------------------------------------------------------------------------

Combination or the combined voting power of the then-outstanding voting
securities of such corporation or entity, except to the extent that such
ownership existed prior to the Business Combination, and (C) at least a majority
of the members of the board of directors of the corporation or entity resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(b) Acceleration Provisions. In the event of the occurrence of a Change in
Control, the vesting of the Performance Shares shall be accelerated and, if such
Change in Control constitutes a “change in control event” within the meaning of
Section 409A of the Code, there shall be paid out to the Employee within thirty
(30) days following the effective date of the Change in Control, the full number
of shares of Common Stock subject to the Performance Shares based on the
Company’s performance as of the date of the Change in Control as described in
Exhibit A. In the event of the occurrence of a Change in Control that is not a
“change in control event” within the meaning of Section 409A of the Code, the
vesting of the Performance Shares shall be accelerated and the Performance
Shares shall be paid out at the earlier of the Employee’s termination of
employment (subject to Section 17) or the Performance Share Payment Date.

(c) Legal Fees. The Company shall pay all legal fees, court costs, fees of
experts and other costs and expenses when incurred by Employee in connection
with any actual, threatened or contemplated litigation or legal, administrative
or other proceedings involving the provisions of this Section 13, whether or not
initiated by the Employee. The Company agrees to pay such

 

-8-



--------------------------------------------------------------------------------

amounts within 10 days following the Company’s receipt of an invoice from the
Employee, provided that the Employee shall have submitted an invoice for such
amounts at least 30 days before the end of the calendar year next following the
calendar year in which such fees and disbursements were incurred.

14. Employment Agreements or Similar Agreements. The provisions of Sections 5, 6
and 13 of these Terms and Conditions shall not be applied to or interpreted in a
manner which would decrease the rights held by, or the payments owing to, an
Employee under an employment agreement, termination benefits agreement or
similar agreement with the Company that pre-exists the Grant Date and contains
specific provisions applying to Plan awards in the case of any change in control
or similar event or termination of employment, and if there is any conflict
between the terms of such employment agreement or termination benefits agreement
and the terms of Sections 5, 6 or 13, the employment agreement or termination
benefits agreement shall control. [Additional language for awards of Performance
Shares to the Company’s CEO: For the avoidance of doubt, this award shall not be
treated as an award under the Long Term Incentive Plan or any successor or
replacement plan].

15. Grant Subject to Applicable Regulatory Approvals. Any grant of Performance
Shares under the Plan is specifically conditioned on, and subject to, any
regulatory approvals required in the Employee’s country. These approvals cannot
be assured. If necessary approvals for grant or payment are not obtained, the
Performance Shares may be cancelled or rescinded, or they may expire, as
determined by the Company in its sole and absolute discretion.

16. Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of Delaware without giving effect to the
principles of conflicts of law. For the

 

-9-



--------------------------------------------------------------------------------

purpose of litigating any dispute that arises under this Agreement, the parties
hereby consent to exclusive jurisdiction in Virginia and agree that such
litigation shall be conducted in the courts of Fairfax County, Virginia or the
federal courts of the United States for the Eastern District of Virginia.

17. Compliance with Section 409A. This Award is intended to comply with the
requirements of Section 409A, and shall be interpreted and administered in
accordance with that intent (e.g., the definition of “termination of employment”
(or similar term used herein) shall have the meaning ascribed to “separation
from service” under Section 409A). If any provision of these Terms and
Conditions would otherwise conflict with or frustrate this intent, the provision
shall not apply. If the Employee is a “specified employee” (within the meaning
of Code Section 409A and the regulations and guidance issued thereunder
(“Section 409A”)) and if delivery of shares is being made in connection with the
Employee’s separation from service other than by reason of the Employee’s death,
delivery of the shares shall be delayed until six months and one day after the
Employee’s separation from service with the Company (or, if earlier than the end
of the six-month period, the date of the Employee’s death).

 

-10-



--------------------------------------------------------------------------------

Exhibit A

Performance Share Calculation

The number of Performance Shares to which the Employee will be entitled to
receive if the Employee satisfies the applicable service requirements will be
calculated based on how the Company’s Total Shareholder Return compares to the
Total Shareholder Return of the Comparator Companies during the Incentive Period
(i.e., the Company’s Total Shareholder Return will be ranked against the Total
Shareholder Return of the Comparator Companies). Specifically, the Committee
shall calculate the number of Performance Shares that may be paid to the
Employee by multiplying the Employee’s Target Number of Performance Shares by
the applicable percentage determined under the following chart:

 

Company’s Percentile in 3-Year

TSR vs. Comparator Companies

 

Resulting Shares

Earned (% of

Target)

  Value of Each Share Earned 90th or above   200%  

Each share earned is also impacted by

share price change during the cycle

70th   150%   50th   100%   30th   50%   <30th   0%  
Straight-line interpolation between points        

Total Shareholder Return will be calculated from the first day of the Incentive
Period to the applicable measurement date. For purposes of calculating the
payout, the Company’s performance versus the Comparator Companies will be based
on the average payout that would be made based on the Company’s cumulative Total
Shareholder Return relative to the Comparator Companies at the end of each of
the last 4 quarters of the Incentive Period (i.e., the Company’s Total
Shareholder Return will be compared to the Total Shareholder Return of each
Comparator Company on the last four quarters in the Incentive Period and the
average of such results will be used to calculate the payout).

Other Rules:

1. The maximum share price used to determine the value of the shares earned (but
not the relative Total Shareholder Return calculation itself) will be 300% of
the price of the shares on the Performance Period Commencement Date. For
example, if the Company’s share price is $10 on the Performance Period
Commencement Date, the Employee’s Target Number of Shares is 100, the Employee
earns 200% of the Target Number of Shares (or 200 shares), the value of such
shares on the Performance Share Payment Date is $50, the number of the shares
will be reduced because the value of the shares on the Performance Share Payment
Date exceeds 300% of the value of the shares on the Performance Period
Commencement Date. Specifically, the award to the Employee would be reduced to
120 shares (i.e., (200 shares x (300% x $10)/$50)).

2. Comparator Companies that go bankrupt (and thus no longer traded) during the
Incentive Period will remain in the group at -100% Total Shareholder Return.

 

-11-



--------------------------------------------------------------------------------

3. Comparator Companies that are acquired will be treated in one of two ways:

(a) If acquired during the first year of the Incentive Period, the Comparator
Company will be excluded from all calculations.

(b) If acquired after the first year of the Incentive Period, the positioning of
the Comparator Company will be fixed above or below the Company based on the
Company’s and the Comparator Company’s Total Shareholder Returns through the day
preceding the acquisition announcement.

Definitions:

Total Shareholder Return means a fraction whose numerator is the stock price
change plus dividends paid on such stock (which are assumed to be reinvested in
the stock) and whose denominator is the stock price on the Performance Period
Commencement Date.

Comparator Companies means the New York Times Co., McClatchy Co., Lee
Enterprises Inc., E.W. Scripps, Media General, A.H. Belo Corp., Journal
Communications Inc., Belo Corp., Washington Post, Meredith Corp., News Corp.,
Yahoo Inc., Discovery Communications Inc., and Monster Worldwide Inc.

Change In Control

In the event of a Change in Control to the Company and provided that the
Employee’s right to receive Performance Shares has not previously been
cancelled, the number of Performance Shares an Employee may be paid will be
calculated based on the Company’s relative Total Shareholder Return positioning
on the date of the Change in Control and there will be no four quarter
averaging. Notwithstanding the foregoing, if the Change in Control occurs in the
first six (6) months of the Incentive Period, the Employee will, instead,
receive the Target Number of Performance Shares as set forth in the Employee’s
Award Agreement; provided that the Employee’s right to receive Performance
Shares has not previously been cancelled.

Code Section 162(m)

This Award is intended to comply with the requirements of Internal Revenue Code
Section 162(m) and the provisions of this Award shall be interpreted and
administered consistently with that intent. In that light, the following rules
shall apply to the award:

 

  (a) The Committee shall have the authority to adjust the number of Performance
Shares that are payable under the Award Agreement, adjust the Total Shareholder
Return calculations or alter the methodology for calculating the number of
Performance Shares to the extent permitted by Code Section 162(m) and the Plan,
including the effects of a stock split, reverse stock split, stock dividend,
spin-off or similar transaction.

 

  (b) The aggregate grant with respect to awards of Performance Shares or
Restricted

 

-12-



--------------------------------------------------------------------------------

Stock Units made in any one fiscal year to any one participant under the Plan
may not exceed the value of five hundred thousand (500,000) Shares.

 

  (c) Before any Performance Shares are paid to the Employee, the Committee will
certify, in writing, the Company’s satisfaction of the pre-established
performance target and the number of Performance Shares payable to the Employee.

 

-13-